UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6764


EUGENE JACKSON,

                  Petitioner – Appellant,

          v.

J. R. CARAWAY, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:11-cv-01876-WMN)


Submitted:   September 17, 2013             Decided:   October 4, 2013


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eugene Jackson, Appellant Pro Se. Joshua L. Kaul, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Eugene    Ernst        Jackson        seeks    to    appeal:          the   district

court’s orders: treating his motion for reconsideration as a

successive        28   U.S.C.A.         § 2255        (West    Supp.        2013)       motion    and

dismissing        it     on     that     basis;        and    denying           his    motion      for

reconsideration.              The district court’s orders are not appealable

unless      a    circuit       justice       or   judge       issues        a    certificate       of

appealability.           28 U.S.C. § 2253(c)(1)(B) (2006).                            A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                              28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this       standard          by         demonstrating          that

reasonable        jurists        would       find       that        the     district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                          When the district court

denies      relief        on     procedural            grounds,        the       prisoner         must

demonstrate        both       that     the    dispositive           procedural           ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                           Slack, 529 U.S. at 484-85.

We   have       independently        reviewed         the     record       and    conclude        that

Jackson has not made the requisite showing.                                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.



                                                  2
               Additionally, we construe Jackson’s notice of appeal

and    informal       brief     as    an    application          to   file     a    second   or

successive § 2255 motion.                  See United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).                  In order to obtain authorization

to    file    a   successive         § 2255    motion,       a    prisoner         must   assert

claims       based    on     either:    (1)     newly    discovered          evidence,       not

previously        discoverable         by      due     diligence,           that     would   be

sufficient to establish by clear and convincing evidence that,

but   for     constitutional          error,    no     reasonable       factfinder         would

have found the movant guilty of the offense; or (2) a new rule

of constitutional law, previously unavailable, made retroactive

by the Supreme Court to cases on collateral review.                                  28 U.S.C.

§ 2255(h) (West Supp. 2013).                   Jackson’s claims do not satisfy

either of these criteria.                  Therefore, we deny authorization to

file a successive § 2255 motion.

               We dispense with oral argument because the facts and

legal    contentions          are    adequately        presented       in     the    materials

before   this        court    and    argument        would   not      aid    the    decisional

process.

                                                                                     DISMISSED




                                               3